Citation Nr: 0629023	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for complex partial seizure disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for the residuals of a shell fragment wound (SFW) to 
the right knee with retained metallic fragments and 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1951 
to August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2002 and 
August 2003 by the San Juan, Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in January 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board also notes that there is correspondence from the 
veteran that may be construed as raising the issue of 
entitlement to an increased rating for his service-connected 
SFW of the left thigh or service connection for a left knee 
disorder, as well as a claim for service connection for 
Parkinson's syndrome (see VA Form 9 dated in June 2003).  
These matters are referred to the RO for appropriate action.

The issue involving rating the veteran's service-connected 
residuals of a SFW to the right knee are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in combat, was wounded in action, and 
received the Purple Heart medal.

2.  VA psychiatric treatment records show diagnoses of PTSD 
based upon in-service combat-related stressors.

3.  The veteran's service-connected complex partial seizure 
disorder is manifested minor seizures occurring at least 2 
times a month but not more than 3 to four times a month.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2005).

2.  The criteria for a 20 percent rating, and not in excess 
thereof, for complex partial seizure disorder, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, 
including §§ 4.7, 4.124a and Diagnostic Codes 8911, 8912 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated April 
2002 and July 2003, satisfied the duty to notify provisions.  
The veteran's service medical records, private medical 
treatment records, and VA medical treatment records have been 
obtained and he has been accorded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  To the extent that VA has 
failed to fulfill any duty to notify or assist the veteran, 
the Board finds that error to be harmless.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; his contentions; private medical treatment 
records; VA medical treatment records; and VA Compensation 
and Pension examination reports.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claims adjudicated 
below.  

II.  Service Connection for PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The evidence of record reveals that the veteran engaged in 
combat with the enemy.  He served in combat in Korea and was 
wounded in action.  A letter written by the veteran in 
September 1954 provides graphic details as to events 
surrounding the combat wounds he received in September 1952.  
It is clearly established that the veteran was subjected to a 
stressor during service.  The RO has denied the claim on the 
basis that the medical evidence does not show a diagnosis of 
PTSD linked to military service. 

In August 2003, a VA psychiatric Compensation and Pension 
examination of the veteran was conducted.  The examiner 
concluded that although the veteran was subject to stressors 
during service, there is no direct relation between those 
stressors and the veteran's current symptoms.  The diagnosis 
was senile dementia with depressive features.

In December 2005, another Compensation and Pension 
examination of the veteran was conducted.  The diagnosis was 
depressive disorder.  The examiner indicated that the veteran 
did not meet the diagnostic criteria for a diagnosis of PTSD.  

Review of the veteran's VA medical treatment records reveals 
multiple psychiatric treatment entries where a diagnosis of 
PTSD with depression has been rendered.  For example, a 
February 2003 VA treatment record identifies the veteran as a 
Korean War veteran with a diagnosis of PTSD.  A psychiatric 
progress note dated in February 2005 reflects that the 
physician provided details as to the traumatic events which 
the veteran experienced in combat in September 1952.  The 
physician noted that the veteran developed flashbacks and 
nightmares with a hypervigilant attitude within a month of 
sustaining combat wounds and that these symptoms continued up 
to the present.  The physician diagnosed PTSD with 
depression.  This record is indicative of multiple other 
treatment records contained in the claims file.

The evidence of the recent Compensation and Pension 
examinations indicates that the veteran does not meet the 
diagnostic criteria for a diagnosis of PTSD.  However, 
multiple VA psychiatric treatment records do indicate a 
diagnosis of PTSD.  Moreover, it is clear that these 
diagnoses of PTSD are based upon stressors experienced by the 
veteran during combat during active service.  Thus, the 
evidence is at least in equipoise as to this matter.  Giving 
the benefit of the doubt to this combat veteran, the evidence 
supports a grant of service connection for PTSD.  

III.  Increased Rating for Seizure Disorder

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's appeal for an increased disability rating for 
his seizure disorder is from the initial rating that granted 
service connection.  Accordingly, the entire body of evidence 
is for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. § 
3.105(e), which generally requires notice and a delay in 
implementation of a proposed rating reduction.  Fenderson, 12 
Vet. App. at 126.

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).

The veteran was wounded in action during active service.  He 
incurred shell fragment wounds which included head injury.  
One of the residuals of this head injury is that he developed 
a complex partial seizure disorder.  This disability is 
presently assigned a 10 percent disability rating under 
Diagnostic Code 8912, as being analogous to focal motor or 
sensory epilepsy.  Under The General Rating Formula for 
seizures a 10 percent rating contemplates a confirmed 
diagnosis of epilepsy with a history of seizures.  A 20 
percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at least 2 minor seizures in 
the last 6 months.  When there is at least 1 major seizure in 
the last 6 months or 2 in the last year, or averaging at 
least 5 to 8 minor seizures weekly warrants a 40 percent 
rating.  A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly.  Finally, a 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8912 (2005).  

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type). 38 C.F.R. § 4.124a, Diagnostic Code 8911, Notes (1) 
and (2) (2005).  Where continuous medication is required to 
control the epilepsy, 10 percent is the minimum evaluation.

VA neurologic examinations of the veteran were conducted in 
August 2003 and December 2005.  In each instance, the veteran 
reported having short-lived episodes of loss of awareness of 
the environment with a confusional state.  In the December 
2005 VA examination, he specifically reported having 
approximately three to four of these episodes per month and 
that they lasted several seconds with residual confusion 
remaining for approximately 10 minutes.  

The preponderance of the evidence supports the assignment of 
a 20 percent disability rating for the veteran's seizure 
disorder.  The medical evidence of record reflects that the 
veteran has at least 2 minor seizures per month.  The 
evidence of record does not show that the veteran has major 
seizures, nor does it show he averages at least 5 minor 
seizures a week.  Accordingly, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent for his service-connected seizure 
disorder.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the assignment of any disability rating 
in excess of 20 percent for the veteran's seizure disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

An increased rating of 20 percent, and not in excess thereof, 
is granted for complex partial seizure disorder, subject to 
the law and regulations governing the payment of monetary 
awards.  


REMAND

The veteran claims entitlement to an increased disability 
rating for the residuals of a SFW to his right knee.  In an 
August 2006 statement the veteran's representative indicated 
that a remand for an additional VA examination was in order.  
The Board agrees.  The medical evidence of record does not 
address all the possible rating criteria for the veteran's 
service-connected right knee disability.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Review of the evidence of record reveals that the veteran's 
service-connected residuals of a SFW to the right knee could 
potentially received several separate disability ratings.  He 
could be rated under:  Diagnostic Code 5311 for the muscle 
injury; Diagnostic Codes 5003, 5010, 5260 and 5261 for 
arthritis of the knee with limitation of motion; Diagnostic 
Code 5257 for instability of the knee; and Diagnostic Code 
7804 for his scars.  This has not been accomplished and must 
be done.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
the appropriate examination(s) to rated 
his service-connected residuals of a SFW 
to the right knee.  The report of 
examination should include a detailed 
account of all manifestations of right 
knee symptoms found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Any muscle impairment should be 
identified.  Range of motion testing of 
flexion and extension of the right knee 
should be conducted.  Testing for 
subluxation and instability of the right 
knee should also be conducted.  The 
examiner is requested to indicate if the 
right knee scars are painful on 
examination.  The claims folder must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  Following the above, the RO should 
readjudicate the appellant's claim.  
Specifically, the RO should consider the 
assignment of separate disability ratings 
for the right knee disability under:  

*	Diagnostic Code 5311 for the muscle 
injury

*	Diagnostic Codes 5003, 5010, 5260 and 
5261 for arthritis of the knee with 
limitation of motion

*	Diagnostic Code 5257 for instability 
of the knee

*	Diagnostic Code 7804 for painful 
scars.

If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the veteran and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


